UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTransition report pursuant to section 13 or 15(d) OF THE SECURITIES EXCAHNGE ACT OF 1934 Commission file number: 000-52765 VEMICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 523 Avalon Gardens Drive, Nanuet, New York10954 (Address of principal executive offices) (Zip Code) (845) 371-7380 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x VEMICS, INC. FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Part I Financial Information Page Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 (audited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Operations for the Nine Months Ended March 31, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (unaudited) 4 Financial Footnotes 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 13 Item 4T. Controls and Procedures 13 Part II Other Information Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6. Exhibits 14 Signatures 15 PART 1:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VEMICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 June 30, 2009 ASSETS unaudited Audited Current assets: Cash and cash equivalents –– interest bearing $ $ Advances - Accounts receivable, net of allowance for doubtful accounts of$5,000 at March 31, 2010 and June 30, 2009, respectively Total Current Assets Property and equipment, net Other Assets Deferred Expenses Technology and Medical Software, net Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Notes payable –– banks $ $ Current portion of long-term debt Accounts payable and accrued expenses Deferred income Total Current Liabilities Capital long-term liabilities Long-term notes payable Total Liabilities Stockholders’ Equity Common stock,par value $001 per share, authorized 200,000,000 Issued and outstanding 150,130,398 and 114,562,000 shares at March 31, 2010 and June 30, 2009, respectively Additional Paid in Capital Less: Treasury stock, 6,868,195 and 368,407shares at March 31, 2010 and June 30, 2009, respectively ) ) Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See notes to financial statements. 1 VEMICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three For the three months ended months ended March 31, 2010 March 31, 2009 unaudited unaudited Revenues: $ $ Cost of Services Gross Profit Expenses: Consulting, commissions and travel Operational fees and expenses Professional fees Payroll and related taxes Depreciation and amortization Production, advertising, brochures and public relations Total Expenses Loss before other income/(expenses) ) ) Other Income/(Expenses): Common shares returned to treasury Extinguishment of debt Redemption Fee ) ) Interest expense ) ) Total Other Income/(Expenses) ) ) Net loss available to common stockholders $ ) $ ) Net loss per share, to common stockholders $ ) $ ) Weighted average number of shares, basic and diluted See notes to financial statements. 2 VEMICS, INC.AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the nine For the nine months ended months ended March 31, 2010 March 31, 2009 unaudited unaudited Revenues: $ $ Cost of Services Gross Profit Expenses: Stock Issued for Fees and Services - Consulting, commissions and travel Operational fees and expenses Professional fees Payroll and related taxes Depreciation and amortization Production, advertising, brochures and public relations Total Expenses Loss before other income/(expenses) ) ) Other Income/(Expenses): Extinguishment of debt Interest Income - Redemption Fee ) ) Interest expense ) ) Total Other Income/(Expenses) ) ) Net loss available to common stockholders $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares, basic and diluted See notes to financial statements. 3 VEMICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine For the nine months ended months ended March 31, 2010 March 31, 2009 unaudited unaudited Cash Flows From Operating Activities: Receipts from customers $ $ Payments to suppliers, salaries ) ) Interest Received - Interest paid ) ) Net Cash Used in Operating Activities ) ) Cash Flows Used in Investing Activities: Purchase of Technology & Medical Software ) ) Purchase of equipment Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Payments on bank loan ) - Payments on notes payable ) ) Short term loans proceeds Short term loans paid ) Sale of common stock - Net Cash Provided by Financing Activities Net Increase/(Decrease) in Cash ) ) Cash at the Beginning of Period Cash at End of Period $ $ Reconciliation of Net Loss to Net Cash: Used by Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net income/(loss) to net cash Used by operating activities Depreciation & Amortization Shares issued in exchange for services Other income – Extinguishment of debt ) Loan accretion Changes in: Trade Receivables Advance Deferred Expense - ) Accounts payable and accrued expenses ) Redemption fee Accrued interest Deferred income ) Net Cash Used by Operating Activities ) ) See notes to financial statements. 4 VEMICS, INC. CONDENSED COSOLIDATED NOTES TO THE FINANCIAL STATEMENTS (Unaudited) March 31,2010 1.BASIS OF PRESENTATION Vemics, Inc. (the “Company”) builds portal-based, virtual work and learning environments in healthcare and related industries.Our focus is twofold: iMedicor, our web-based portal which allows physicians and other healthcare providers to exchange patient specific healthcare information via the internet while maintaining compliance with all Health Insurance Portability and Accountability Act of 1986 (“HIPAA”) regulations and; recently acquired ClearLobby technology, our web-based portal adjunct which provides for direct communications between pharmaceutical companies and physicians for the dissemination of information on new drugs without the costs related to direct sales forces. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted principles in the United States for full year financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature.Operating results for the nine and three month period ended March 31, 2010, are not necessarily indicative of the results that may be expected for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto that are included in the Company’s Form 10-K for the fiscal year ended June 30, 2009. 2.GOING CONCERN From inception through June 30, 2009, the Company has beendevoting substantially all of its efforts to research and development of its technologies, acquisition of equipment and raising capital.The Company has incurred operating losses to date and has an accumulated deficit of approximately $33,604,000 and $29,627,000 at March 31, 2010 and at June 30, 2009, respectively.The Company’s activities have been primarily financed through convertible debentures, private placements of equity securities and capital lease financing.The Company intends to raise additional capital through the issuance of debt or equity securities to fund its operations.The financing may not be available on terms satisfactory to the Company, if at all. However, no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans exist.There is no legal obligation for either management or significant stockholders to provide additional future funding. 3.NET EARNING (LOSS) PER SHARE Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period, less shares subject to repurchase.Diluted net loss per share reflects the potential dilution of securities by adding other common stock equivalents, including stock options, shares subject to repurchase, warrants and convertible notes to the weighted-average number of common shares outstanding for a period, if dilutive.All potentially dilutive securities have been excluded from the computation, as their effect is anti-dilutive. 5 4.WARRANTS As of March 31, 2010, following warrants were outstanding: No. shares Expiration Exercise Price $ 2010-2011 $ 2013-2014 $ $ Management has not assigned a value to these warrants, as it is not practical to estimate fair value for these financial instruments.It also reserves the rights to redeem the warrants at $.10 per warrant if there is a subsequent initial public offering and market value per share of the company’s common stock reaches certain levels. 5.RELATED PARTY TRANSACTIONS One member of our Board of Directors since 2002 is the largest individual investor in the Company, having invested $3,681,200 to date (or $3,733,254 when including accrued interest on convertible debt that was converted to equity).. He currently owns or controls 25,746,795 shares, or 17%, of common stock and has the right to acquire 2,896,140 additional shares of common stock pursuant to currently exercisable warrants. 6.TECHNOLOGY AND MEDICAL SOFTWARE The Company has capitalized all acquisition costs associated with the acquisition of NuScribe Inc. In addition, we have elected to capitalize all related development costs associated withcompletion of the site. The iMedicorÔ product was launched in late October 2007 and we have begun to amortize its cost on a straight line basis over 60 months.Amortization expenses were $508,403 for the three months ended March 31, 2010. 3/31/2010 6/30/2009 Technology and medical software $ $ Less: Accumulated Amortization $ $ 6 7.SHORT AND LONG TERM DEBT Convertible Debentures $ Notes Payable Total $ Less: portion in current liabilities ) Balance of long term debt $ Long term debt matures as follows: June 30, 2011 $ 8. REDUCTION OF DEBT On July 23, 2009 the United States District Court for the Southern District of New York voided the Settlement Agreement reached with the note holders in conjunction with a $270,000 convertible debenture issued in 2004 and found in favor of the company.Since the note holders could not produce the original signed notes for settlement, as was agreed upon in the Settlement Agreement, the judge dismissed all the note holders’ claims with prejudice.The note holders appealed the district court’s decision and on March 31, 2010 the United States Court of Appeals for theSecond Circuit upheld the lower court’s decision.As such, the $270,000 in dispute has been recorded as other income by the company in its financials as a reduction of debt with no offsetting issuance of equities or equity backed securities. 9. COMMON SHARES RETURNED TO TREASURY In December 2009 several of the officersof the company voluntarily returned to the company an aggregate total of6,500,000 shares previously issued to them as bonuses.Due to the company’s by-laws, while the shares could be accepted by the company at that time, the shares could not be recorded as returned to treasury until the board had voted to do so.The board issued a resolution returning the shares to treasury in March of 2010.The shares were valued at $0.10 per share when issued in April of 2009, and had been recorded in the company financial statements for year-end 2009.The reversal is being recorded in the current quarter financials in accordance with the Board’s March 2010 resolution. 10. SUBSEQUENT EVENTS In accordance with current accounting guidance, subsequent events have been evaluated through the date the financial statementsare filed.Through that date, there were no subsequent events requiring disclosure. 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Statements made in this Quarterly Report on Form 10-Q, including without limitation this Management's Discussion and Analysis of Financial Condition and Operations, other than statements of historical information, are forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements may sometimes be identified by such words as "may," "will," "expect," "anticipate," "believe," "estimate" and "continue" or similar words. We believe that it is important to communicate our future expectations to investors.However, these forward-looking statements involve many risks and uncertainties, including the risk factors disclosed under the heading “Risk Factors” included in the Company's Form 10-K filed with the Securities and Exchange Commission (“SEC”) on October 14, 2008.Our actual results could differ materially from those indicated in such forward-looking statements as a result of certain factors.We are under no duty to update any of the forward-looking statements after the date of this Report on Form 10-Q to conform these statements to actual results. Overview The Company has built a portal-based, virtual work, learning and communication/collaboration environmentfor healthcare and related industries called iMedicor. Our primary focus shifted with our acquisition of iMedicor, which we acquired in connection with the acquisition of NuScribe, Inc. on October 17, 2006.Currently, our efforts are concentrated on providing secure, on-line communications, collaboration, learning and productivity solutions to healthcare and related markets, and facilitating cost-effective communications between physicians and other healthcare related workers and pharmaceutical, medical device and medical insurance companies. iMedicor was launched in October of 2007 with early registration far exceeding our pre-launch estimates by over 200% .In February of 2009 we re-launched iMedicor as version 2.0 with completely redesigned functionality and security.During the redesign phase we focused less on increasing membershipand more onworking with a core group of physician members to address functionality within the site and make recommended changes for the launch of the 2.0 version.Currently iMedicor is a free service for all users as we build a customer base,however, we plan to shift to a subscription only model sometime late in the next quarter of the current year, charging members between $12 and $15 per month (the exact amount has not been determined yet) for access to the portal.We expect that there will be fairly wide acceptance of thenew, subscription-based model for the portal and are projecting that our subscriber base could reach between 70,000 and 100,000 healthcare professionals by the end of calendar 2010, generating between $700,000 and $1,000,000 per month in subscription fee revenue.It is planned that subscription fees will begin after one 30 day trial period when basic services will be available for free to each member.Additionally we expect to generate revenue by providing access by pharmaceutical companies to our user base for the purpose of providing information on new products and the direct sale of these products via the portal. Several new programs which were scheduled to launch in the third fiscal quarter have been delayed; however, we now have firm anticipated launch dates for the programs between June and July of 2010.These programs include iMedicor’s recently announced participation with the Suncoast RHIO (Regional Health Information Organization) and the previously announced launch, through ClearLobby, of Access Pharmaceutical’s MuGard™.We expect to announce participation with several othe RHIO’s within the next two months. Our plan includes charging pharmaceutical and other healthcare related companies an initial set up fee of up to $95,000 to upload all product specific programs, in all formats.The initial fee is intended to cover the set up costs and the first 1,500 qualified "click throughs" (i.e., a qualified click through is a physician or physicians trusted source, downloading any information available on specific products inside iMedicor).With certain products, such as MuGard™, physicians will be able to order prescriptions for their patients directly through the portal, and iMedicor will receive a royalty equal to 5% of the cost of the order from the pharmaceutical company. 8 Our sales dropped significantly for the quarter ended March31, 2010 compared to the quarter ended March31, 2009 as most of our internal efforts have been devoted to establishing new relationships with strategic partners, developing pharmaceutical marketing sales channels and the redesign of the iMedicor portal and it’s integration with partner sites and the introduction of increased functionality.Additionally, we have allowed several legacy programs which are not associated with providing service to the healthcare industry to expire, contributing to the significant drop in revenue for the quarter. As of March 31, 2010, we required approximately $130,000 to $150,000 of cash per month to fund our operations. This amount will increase as we expand our sales and marketing efforts and continue to develop new products and services; however, if we do not raise additional capital in the near future we will have to curtail our spending and downsize our operations.We believe that we could reach a cash-flow “neutral” point sometime in the second quarter of our next fiscal year, and that by the close of calendar 2010 we would no longer have to rely on funding operations through the sale of equity or debt instruments; however, currently we still rely on outside funding to sustain operations.Our cash needs are primarily attributable to funding sales and marketing efforts, strengthening technical and helpdesk support, expanding our development capabilities, satisfying existing obligations and building administrative infrastructure, including costs and professional fees associated with being a public company. We require substantial, immediate funding to satisfy our current operating and capital expenditure requirements.To execute on our business plan successfully, we will need to raise additional money in the near future.The exact amount of funds raised, if any, will determine how aggressively we can grow and what additional projects we will be able to undertake.In the quarter ended March 31, 2010, we were successful in raising $460,000 through the issuance of short-term debt instruments.All funds raised have been used to maintain current operations and continue development work on iMedicor as we begin to establish paying clients and generate additional revenues. We are currently seeking up to $3,000,000 in capital through a private placement of preferred stock.The exact amount of funds raised, if any, will determine how aggressively we can grow and what additional projects we will be able to undertake.No assurance can be given that we will be able to raise additional capital, when needed or at all, or that such capital, if available, will be on terms acceptable to us.If we are unable to raise additional capital, we could be required to substantially reduce operations, terminate certain products or services or pursue exit strategies. Critical Accounting Policies and Estimates Our discussion and analysis of financial condition and results of operations are based upon the condensed financial statements, which have been prepared in accordance with generally accepted accounting principles as recognized in the U.S.The preparation of these financial statements requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and disclosure of contingent assets and liabilities.Our estimates include those related to revenue recognition, the valuation of inventory, and valuation of deferred tax assets and liabilities, useful lives of intangible assets and accruals.We base our estimates on historical experience and on various other assumptions that management believes to be reasonable under the circumstances.Actual results may differ from these estimates under different assumptions or conditions. 9 Results of Operations Three months ended March 31, 2010 Compared to Three Months Ended March 31, 2009 The following table sets forth for the periods indicated the percentage of total revenues represented by certain items reflected in our statements of operations: Three Months Ended March 31 (unaudited) Net Sales and Revenues $ $ Cost of Services Gross Profit Operational General and Administrative Expenses Depreciation and amortization Total Expenses Loss before other income (expense) $ ) $ ) Revenues The Company's revenues for the three months ended March 31, 2010 decreased by 96% to$5,372 from $131,701 in the comparable period ending March 31, 2009. This decrease was due wholly to the termination of several legacy, multi-year contracts using proprietary company technology which does not relate to the new, healthcare-centric focus of the company.There was no effort on the company’s behalf to renew these contacts as maintaining the software to service the contracts would only take resources away from maintaining and continuing to improve the iMedicor portal. The software supporting the contracts has become outdated with the adoption of Microsoft Windows™ 7 as the preferred PC operating system and the cost of upgrading the software to integrate with new operating systems would be prohibitive given that there is no plan to continue to use it.The company had prepared for the loss in revenue, which will total approximately $300,000 for the 2010 Calendar year, and fully expects to make up for this loss in revenues generated from the iMedicor portal. Cost of Services Cost of services as a percentage of revenues was 25% for the quarter ended March 31, 2010as compared to 52% for the quarter ended December 31, 2009.The decrease in cost of services can be attributed to expiration of the above mentioned contracts and the revenue-sharing with partners associated with the contracts. 10 Operational, General and Administrative Expenses Operational, general and administrative expenses decreased to $581,027 in the quarter ended March 31, 2010 from $590,915 for the quarter ended March 31, 2009, or 1.5%, representing no material difference. Depreciation and Amortization Depreciation and Amortization expenses decreased for the quarter ending March 31, 2010 to $508,413 from $518,821for the quarter ending March 31, 2009or 2%, representing no material difference. Loss from Operations Income (loss) from operations for the quarter ended March 31, 2010 totaled ($1,085,393) or approximately 20,205% of net revenue compared to ($1,109,736) or approximately 843% of net revenue for the quarter ended March 31, 2009.As stated before, the decrease in income was wholly due to the expiration of legacy contracts and the company’s decision not to pursue renewing these contracts. Nine Months Ended March 31, 2010Compared to Six Months Ended March 31, 2009 The Following sets forth for the periods indicated the percentage of total revenues represented by certain items reflected in our statement of operations. Nine Months Ended March 31 (unaudited) Revenues $ $ Cost of Services Gross Profit Operational, General and Administrative Expenses Depreciation and amortization Total Expenses Loss before other income (expense) $ ) $ ) Revenues The Company’s revenues for the nine months ended March 31, 2010 decreased by 53% to $136,786 from $293,217 in the nine months ended March 31, 2009.This decrease is due to a combination of the previously noted expiration of contracts and the cessation of sales of sales of the NuScribe Voice Recognition Appliance and Application (“Nuscribe”).The termination in NuScribe sales was instituted prior to the quarter ending December 31, 2008, however there were several sales which were initiated prior to the termination but finalized during that quarter, attributing to a portion of the difference in revenues from the nine months ended March 31, 2010 to the same period in 2009.The termination in NuScribe sales was intentional, as this component is being redesigned to be bundled as an online application within the iMedicor™ Portal. 11 Cost of Services Cost of services for the nine months ended March 31, 2010, was 7% as compared to 32% for the the nine months ended March 31, 2009, representing the reduced cost of services/sales associated with the reduced sales of NuScribe and the cessation of revenue sharing on expired legacy contracts. Operational, General and Administrative Expenses Operational, general and administrative expenses increased to $2,199,095 for the nine months ended March 31, 2010as compared to $1,840,868 for the nine months ended March 31, 2009, or 19%.This increase reflects the company’s decision to pay certain vendors with shares of common stock in the company as opposed to cash, however is should be noted that there was a reduction of $650,000 in stock issued for services which had been recorded in our previous fiscal year for stock voluntarily returned to the company by several of its executives.Had the stock not been returned, the increase would have been significantly larger. Depreciation and Amortization Depreciation and Amortization expenses increased by less than 1% for the nine months ended March 31, 2010 to $1,521,277 from $1,510,496 for the nine months ended March 31, 2009, representing no material difference. Loss from Operations Income (loss) from operations for the nine months ended March 31, 2010 totaled ($3,592,839) or approximately 2,740% of net revenue as opposed to ($3,150,164) or approximately 1,074% of net revenue for the nine months ended March 31, 2009.The increase in loss from operations for the is due in part to the Company’s election to issue stock for fees and services in the quarter ended September 30, 2009 , which enabled the Company to maintain a high pace of development, pubic relations, investor relations and sales during a period when the company had little cash available.The second contributing factor to the increase in loss is the cessation of sales on NesScribe and the expiration of the previously discussed legacy contracts. Liquidity and Capital Resources Cash and cash equivalents were $6,744 at March 31, 2010 compared to $52,615 at June 30, 2009. Net cash used by operating activities was $1,336,112 for the nine months ended March 31, 2010 as compared to $1,1,900,130 forthe nine months ended March 31, 2009. Net cash provided by financing activities was $1,470,241 for the nine months ended March 31, 2010 as compared to net cash used by financing activities of $2,340,505 for the nine months ended March 31, 2009.The difference is attributed to the sale of $1,700,000 worth of the company’s common stock in July of 2008. On January 27, 2010 the company, issued a series of Convertible Promissory Notes (the “ConvertibleNotes”) toan independent private accredited investor (the “Investor”) for an aggregate gross investment of $600,000, of which $140,000 had been received in the previous quarter. 12 Due to our serious cash position and the reduction in sales revenue prior to generating any revenues through the iMedicorÔwebsite, the Company has continued to reduce costs where possible, including eliminating certain non-essential staff positions and reducing or eliminating non-essential operating costs.The company’s operational expenses, excluding shares issued for fees and services, averaged approximately $165,000 per month for the three months ending December 31, 2009.Currently all employees are at least 2 pay periods behind in salary, with senior executives even farther behind.As of the date of this filing, the company has further reduced operational costs to approximately $150,000 per month. The Company continues to operate at a loss and is projected to do so until the third quarter of this calendar year.The Company is reliant, therefore, on raising capital through equity investments and/or debt instruments to maintain operations.The Company is actively engaging in fundraising efforts to increase its current level of operations. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK N/A. ITEM 4T.CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our the Exchange Act, reports are recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Our management (with the participation of our Chief Executive Officer, Chief Operating Officer and Chief Financial Officer) evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of March 31, 2010, the period covered by this Form 10-Q. Based on this evaluation, the chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. (b)Changes in Internal Controls over Financial Reporting There have been no changes in our internal controls over financial reporting (as defined in Exchange Act Rule 13a-15(f)) during the three-months ended December 31, 2008 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 13 PART II – OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS As previously noted,the company has entered into a series of convertible promissory notes (the “Notes”) with accredited investors representing an aggregate investment of$600,000, 140,000 of which had been received in the previous quarter.The notes represent 12 units of a bridge funding with each unit representing $50,000. Under the bridge funding, the Company may issuea maximum of 30 units (the “Units”) on or before February 15, 2010; however, the Company may extend the expiration of the offering at its sole discretion.The Convertible Notes bear interest at the rate of 10% per annum and provide for the repayment, in either cash or stock at the discretion of the investor, of principle and unpaid interest thereon to the Investors within 120 days of receipt of funds.The Investors may at any time prior to the payment of the Convertible Notes convert all or any portion of the Convertible Notes into shares of common stock in the Company at a conversion rate of $0.05 per share. The Company issued and sold the Convertible Notes in a private placement transaction made in reliance upon the exemption from securities registration afforded by Section4(2) under the Securities Act and Regulation D thereunder.The Company believes that the Investors are “accredited investors” as defined in Rule 501 of Regulation D under the Securities Act. ITEM 6.EXHIBITS Certification of the President and Chief Executive Officer pursuant to Rule 13a-14(a). Certification of the Chief Financial Officer and Treasurer pursuant to Rule 13a-14(a). 32 Certification of the President and Chief Executive Officer and Chief Financial Officer and Treasurer pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002. 14 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Vemics, Inc. (Registrant) Date: May 24, 2010 By: /s/ Fred Zolla Fred Zolla President and Chief Executive Officer (Principal Executive Officer) Date: May 24, 2010 By: /s/ Craig Stout Craig Stout Interim Chief Financial Officer (Principal Accounting Officer) 15
